                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

            Carol Mosca,                )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )          1:21-cv-00144-MOC-WCM
                                        )
                  vs.                   )
                                        )
     National Institutes of Health      )
    Centers for Disease Control and     )
           Prevention, et al,           )
              Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 16, 2021 Order.

                                               September 16, 2021




     Case 1:21-cv-00144-MOC-WCM Document 18 Filed 09/16/21 Page 1 of 1
